By the Court.
Section 6764, of the Revised Statutes, provides that “ A person claiming to be entitled to a public office unlawfully held and exercised by another may, by himself or an attorney at law * * * bring an action therefor.” We are unable to find, in the statute, any authority for the bringing of an action of quo warranto by or on the relation of a private individual except in the cases provided for in the section above mentioned.
Other actions in quo warranto must be commenced by and on the relation of the attorney-general, or a prosecuting attorney, who is required to commence such action only when directed by the governor, supreme court, or general assembly, or when upon complaint, or otherwise, he has good reason to believe that a case can be established by the proof. Revised Statutes, section 6762.
Treating the motion as an application to the court to direct the attorney-general to commence the action desired, the established rule is, that the court will exercise its power in that behalf, only “when something relating to the court or its business, renders it necessary or advisable.” Thompson v. Watson, 48 Ohio St. 552.
The action sought by the motion does not come within that class of cases.

Motio?i overruled.